Citation Nr: 1317826	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hypertrophic cardiomyopathy, rated as 30 percent disabling from February 13, 2007, to March 28, 2011.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.



INTRODUCTION

The Veteran served on active duty from August 1974 August 1994.

This appeal arose before the Board of Veterans' Appeals from a January 2008 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA), Regional Office (RO), which had increased the disability evaluation assigned to the service-connected hypertrophic cardiomyopathy from 10 to 30 percent, effective from February 13, 2007 (the date of his claim for an increased rating) and which also denied entitlement to TDIU.

On January 31, 2013, the RO issued a rating decision that increased the evaluation for the hypertrophic cardiomyopathy to 100 percent, effective March 28, 2011.  Since this decision did not award the maximum evaluation from the date of claim, the issue of entitlement to an evaluation in excess of 30 percent from February 13, 2007 to March 28, 2011, is still before the Board for adjudication.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  Therefore, the issue has been re-characterized as noted on the title page.

The record indicates that the Veteran had been represented by a Veterans Service Organization in the past.  However, in August 2010, he expressed his desire to proceed with his appeal without representation

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested that he be awarded TDIU based upon his service-connected disabilities, which include hypertrophic cardiomyopathy (assigned a 30 disability rating from February 13, 2007 to March 28, 2011 and a 100 percent evaluation thereafter), patellofemoral syndrome of both knees (each assigned a 10 percent evaluation), a left infraclavicular scar (assigned a 10 percent evaluation), amputation of the mid finger (assigned a noncompensable evaluation), and a low back disability (assigned a noncompensable evaluation).  Prior to March 28, 2011, his combined disability evaluation was 50 percent.

It is true that the Veteran does not meet the schedular criteria for the assignment of TDIU under the provisions of 38 C.F.R. § 4.16(a) from February 2007 to March 28, 2011.  However, he could still be assigned TDIU on an extraschedular basis if it can be found that his combined disabilities had rendered him unemployable.  However, after reviewing the claims file, the Board finds that it is unclear whether these conditions had rendered him unemployable, as there is no opinion of record that indicates whether all of his service-connected conditions, when considered, rendered him unemployable.  Even after March 28, 2011, a VA examination dated in August 2012 had noted that his disabilities had impacted his ability to work, noting that he could not operate heavy machinery or sit for prolonged periods.  On the other hand, it noted that he could engage in light labor and could walk briskly.  Ultimately, however, no unequivocal opinion as to employability was made.  The Board finds that such an opinion must be obtained in order to fairly decide the merits of the Veteran's claim for TDIU.

Additional evidence was added to the record following the August 2012 remand involving the issue of entitlement to an increased evaluation for hypertrophic cardiomyopathy, rated as 30 percent disabling from February 13, 2007, to March 28, 2011.  The Veteran had not submitted a waiver of RO consideration of this evidence as it related to this claim and no supplemental statement of the case (SSOC) was issued.  Therefore, this issue must be remanded to the RO for the issuance of a SSOC, pursuant to 38 C.F.R. § 20.904(a)(2) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner who conducted the August 2012 VA examination.  After a review of the entire record, his employment history and after reviewing all of the Veteran's service-connected disabilities, the examiner must render an opinion as to whether the combination of the Veteran's disabilities, at any time from February 2007 to the present, have rendered him unable to obtain and maintain substantially gainful employment.  The examination report must document that the entire folder was reviewed.  A complete rationale for the opinion proffered must be provided.  If such an opinion cannot be rendered without resort to mere speculation, this must also be fully explained.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

If this examiner is no longer available, the case should be referred to an examiner who is qualified to render the requested opinion.

If another VA examination is deemed necessary in order to render the requested opinion, such should be requested.

2.  If another VA examination is required, the Veteran must be advised of the importance of reporting to that scheduled examination and of the possible adverse consequences (to include the denial of his claim) of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  If it is determined that the Veteran was unemployable because of his service-connected disabilities at any time from February 13, 2007 to March 28, 2011, the RO should submit the case to the Director, Compensation and Pension Service for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b) (2012).

4.  If the Veteran's TDIU claim remains denied, issue the Veteran a SSOC and provide him an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

5.  Issue a SSOC concerning the issue of entitlement to an increased evaluation for hypertrophic cardiomyopathy, rated as 30 percent disabling from February 13, 2007, to March 28, 2011 and provide him an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


